                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

TRACY JOHNSON, individually and as an
Idaho resident, TONI KREITER,
individually and as an Idaho resident,            Case No. 1:19-CV-364-BLW
RENE WHITNECK, individually and as an
Idaho resident, and LINDA ELLIS,                  MEMORANDUM DECISION
individually and as an Idaho resident,            AND ORDER

             Plaintiffs,

      v.

CANYON COUNTY, IDAHO, by and
through the members of its Board of
County Commissioners, LESLIE VAN
BEEK,TOM DALE, PAM WHITE, each
sued in their official capacity; and KIERAN
DONAHUE, in his official capacity as
Sheriff of Canyon County; VITALCORE
HEALTH STRATEGIES, LLC, a Kansas
limited liability company doing business in
Idaho,

             Defendants.


                                  INTRODUCTION

      The Court has before it a motion to dismiss filed by the individual Canyon County

Commissioners and the Canyon County Sheriff. The motion is fully briefed and at issue.

For the reasons explained below, the Court will grant the motion.



Memorandum Decision & Order – page 1
                                        ANALYSIS

       This action was brought by four Licensed Practical Nurses employed by Canyon

County at the Canyon County Jail. They allege that they are paid less than their male

counterpart in violation of the Equal Pay Act. They have sued Canyon County along

with the individual Canyon County Commissioners and the Canyon County Sheriff, all in

their individual capacities only. Plaintiffs seek compensatory damages and liquidated

damages as remedies for the alleged violation of their rights.

       The individual Commissioners and the Sheriff have filed a motion to dismiss on

the ground that this action brought against them in their official capacities only is

duplicative of the action against the County and subject to dismissal. The Court agrees.

       Official-capacity suits represent a means to plead an action against an entity of

which an officer is an agent. Monell v. New York City, 436 U.S. 658, 690, n. 55 (1978).

“For this reason, when both an officer and the local government entity are named in a

lawsuit and the officer is named in official capacity only, the officer is a redundant

defendant and may be dismissed.” Hillblom v. County of Fresno, 539 F.Supp. 2d 1192,

1202 (E.D. Calif. 2008) (quoting Luke v. Abbott, 954 F.Supp. 202, 203 (C.D.Cal.1997)).

“[I]t is no longer necessary or proper to name as a defendant a particular local

government officer acting in official capacity.” Id. As the district court in Hillblom

explained:

       A plaintiff cannot elect which of the defendant formats to use. If both are
       named, it is proper upon request for the Court to dismiss the official-
       capacity officer, leaving the local government entity as the correct
       defendant. If only the official-capacity officer is named, it would be proper


Memorandum Decision & Order – page 2
       for the Court upon request to dismiss the officer and substitute instead the
       local government entity as the correct defendant.

Hillblom, 539 F.Supp. 2d at 1203 (quoting Luke, 954 F.Supp. at 204).

       In this case, the individual Commissioners and the Sheriff have been sued only in

their official capacities along with the County. In accordance with the authority quoted

above, the Court finds the action against the individuals in their official capacity to be

redundant with the action against the County and will therefore grant the motion to

dismiss.

                                          ORDER

       In accordance with the Memorandum Decision set forth below,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion to dismiss

(docket no. 12) is GRANTED and that the following defendants are dismissed: Canyon

County Commissioners Leslie Van Beek, Tom Dale and Pam White and Canyon County

Sheriff Kieran Donahue.



                                                  DATED: February 3, 2020


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge




Memorandum Decision & Order – page 3
